       Case 1-19-01130-cec              Doc 3     Filed 09/27/19   Entered 09/27/19 11:13:18




LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
(516) 826-6500
Gary F. Herbst, Esq.
Michael T. Rozea
Attorneys for the Plaintiff

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Chapter 7

CLIVE ROY ANTHONY WILLIAMS                                      Case No. 19-43213 (CEC)
A/K/A CLIVE R. A. WILLIAMS, A/K/A
CLIVE R. WILLIAMS, A/K/A
CLIVE A. WILLIAMS, A/K/A
CLIVE WILLIAMS,

                           Debtor.
------------------------------------------------------------x
GREGORY MESSER, ESQ., as Trustee of the
bankruptcy estate of Clive Roy Anthony Williams,                Adv. Pro. No. 19-01130 (CEC)

                           Plaintiff,

         -against-

SOMERSET 78TH LLC,
                                                                AFFIDAVIT OF SERVICE
                           Defendant.
------------------------------------------------------------x

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NASSAU                   )

        ROSA R. LELLA, being duly sworn, deposes and says:

      Deponent is not a party to the action, is over 18 years of age and resides in Suffolk
County, NY.

       On September 27, 2019, deponent served the Summons and Notice of Pretrial
Conference in an Adversary Proceeding with Complaint and Adversary Proceeding Cover
Sheet by First-Class Mail upon the attorneys/parties listed below at the addresses listed, said
addresses designated for that purpose, by depositing a true copy of same enclosed in a postpaid,
properly addressed wrapper, in an official depository under the exclusive care and custody of the
United States Postal Service within the State of New York.

                                                    1
           Case 1-19-01130-cec                              Doc 3           Filed 09/27/19   Entered 09/27/19 11:13:18




TO:          SOMERSET 78th LLC
             Attn: Officer, Managing or General Agent, or any Agent
             Authorized to Receive Service of Process
             218-48 139th Avenue
             Queens, New York 11413

             SOMERSET 78th LLC
             Attn: Officer, Managing or General Agent, or any Agent
             Authorized to Receive Service of Process
             17 State Street
             New York, New York 10004

             SOMERSET 78th LLC
             THE LIMITED LIABILITY COMPANY
             Attn: Officer, Managing or General Agent, or any Agent
             Authorized to Receive Service of Process
             P.O. BOX 751056
             Forest Hills, New York 11375



                                                                                s/Rosa R. Lella
                                                                                ROSA R. LELLA

Sworn to before me
this 27th day of September 2019

s/Melanie A. FitzGerald
Melanie A. FitzGerald
Notary Public, State of New York
No. 02FI4841188
Qualified in Nassau County
Commission Expires December 31, 2021




M:\Documents\Company\Cases\Williams, Clive\Adv Pro\AOS - S&C, Adv pro cover sheet.doc




                                                                                2
